DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 6, 9, 12-15, 16, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 11, and 12 of U.S. Patent No. 10,117,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited invention is largely similar a broader recitation of the claims in the above patent. It is noted that certain features not explicitly recited in the above claims inherently teach the same feature - e.g. while the claims do not state that the data from the first sensor and second sensor are received substantially simultaneously, it uses an overlap time period where both sensors have been deployed to obtain the signals.
Claims 1, 3, 6, and 9 map to claim 1 of the above patent.
Claim 4 maps to claim 5 of the above patent.
Claim 5 maps to claim 6 of the above patent.
Claims 12, 13, 16, 19 map to claim 7 of the above patent.
Claim 14 maps to claim 11 of the above patent.
Claim 15 maps to claim 12 of the above patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 23 recite that the calibration parameter comprises a sensor sensitivity. However, the original disclosure fails to provide support for such a feature. In particular, the calibration parameter is recited as something that is “transferred” from the first sensor to a second sensor. The original disclosure appears to provide support for a single calibration parameter - a scaling factor, that is transferred from one sensor to another. This scaling factor is then used to determine the sensitivity of the sensors themselves, but is not used as a calibration parameter that is transferred ([0041-0042] of printed publication).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6, 8-16, 18-20, 22, 24 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Goode, Jr. et al. (US 2006/0258929).
As to claims 1 and 11, Goode teaches a system and corresponding method comprising a first and a second sensor both positioned in fluid contact with bodily fluid under a skin surface ([0146], [0335]), and receiving data substantially simultaneously ([0147]), a first sensor electronics operatively coupled to the first sensor and second sensor electronics operatively coupled to the second sensor ([0154]), a receiving device (158), one or more processors (176) and a memory ([0404]) storing instructions, which when executed by the one or more processors, cause the one or more processors to substantially simultaneously receive data from the first and second sensors ([0147]), determine a correlation level for the data ([0487] - quality of calibration using correlation coefficient), determine that the correlation level is above a predetermined threshold ([0486]), and enable the first sensor electronics to transfer calibration data to the second sensor electronics ([0472] - updating of the calibration set), the calibration data comprising a calibration parameter ([0141-143]).
As to claims 2 and 12, Goode teaches that the second sensor is positioned after the first sensor is positioned ([0147]).
As to claims 3 and 13, Goode teaches the data corresponds to an analyte level in the bodily fluid ([0419]).
As to claims 4 and 14, Goode teaches the memory storing instructions to calibrate the second sensor by at least using the data from the second sensor as a reference ([0420], [0423]).
As to claims 5 and 15, Goode teaches instructions to calibrate the second sensor without a user-initiated reference measurement (implicit as Goode does not disclose the necessity of a user-initiated reference measurement).
As to claims 6 and 16, Goode teaches determining a scaling factor based on the data from the first sensor and the data from the second sensor (as no specific scaling factor is recited, even a 1:1 ratio that would be assumed implicitly would be considered a determined scaling factor).
As to claims 8 and 18, Goode teaches a radio frequency link for transmitting and/or receiving signals ([0126]).
As to claims 9 and 19, Goode teaches the transferred calibration data includes the scaling factor (the transferred calibration data would inherently include a scaling factor of 1:1).
As to claims 10 and 20, Goode teaches that the data is received after a stabilization period ([0138]).
As to claims 22 and 24, correlation levels taught by Goode is inherently a measure of a degree of correspondence between two different measurements made at same/similar time periods, and thus encompass the degree of correspondence between the analyte levels corresponding to the data of the first sensor and the analyte levels corresponding to the data from the second sensor over a period of time.
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.
Applicant has argued that Goode fails to teach that the transferred calibration data comprises a calibration parameter of the first sensor. It is noted that calibration parameter is not actually defined by the applicant (it term, verbatim, does not even appear in the original disclosure), but argues that the matched data pairs taught by Goode could not be considered a calibration parameter. Applicant does not articulate any reasoning for why that would be the case. In addition, Goode teaches that when multiple sensors are used, sensor data from one sensor can be used to calibrate another sensor ([0142]). Any data that is transferred to allow for calibration of another sensor can thus be considered a calibration parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791


/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        8/14/22